S. Samuel Di Falco, S.
One of the executors of the estate of a deceased trustee makes application for compensation, pursuant to section 257 of the Surrogate’s Court Act,' for services in rendering an accounting of the deceased trustee’s administration of the trust. The compensation sought is not intended to include legal services rendered by the petitioner as an attorney.
The statute upon which the petitioner relies permits compensation, equivalent to commissions, for the services actually rendered by the trustee in his lifetime but when, as in the instant *101case, the trust administration is continuing and the fund is not being distributed, but is being held for further administration by a surviving trustee and a successor fiduciary, compensation may not be allowed, either in the form of commissions or in lieu of commissions, to the representative of the deceased fiduciary (Matter of Morrisey, 170 Misc. 1016; Matter of Hutchinson, 175 Misc. 175). Accordingly, the application is denied. Submit decree on notice.